DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1; Figures 1A-4, Claims 1-5, 7-9, 11, 12, and 14-17 in the reply filed on 09-06-2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "a cable is held within the pocket of a respective cable cuff" as cited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Fig. 3C shows three cuffs (1001-1003) surrounding a cable (130), but not each cable surrounded by a respective cuff.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11, 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, last line, "a cable" is unclear to how this relates to "a cable" cited in line 8 of the claim.
 	Claim 8, line 1, "a cable" is unclear to how this relates to "a cable" cited in claim 1.
 	Claim 9, line 1, "cable cuff" is unclear to how this relates to "cable cuff" cited in claim 8.
 	Claim 11, line 2, "a cable" is unclear to how this relates to "a cable" cited in claim 1.
 	Claim 14, line 10, "the cable" lacks antecedent basis.
 	Claim 14, line 15, "a cable" is unclear to how this relates to "one or more cables" cited earlier in the claim.
 	Claims 2-5, 7, 12, and 15-17 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (5796041).
 	Suzuki et al. discloses a cable cuff, comprising: a first half (27a) including a main body with a first cable recess and a first securing feature (35), the first cable recess comprising a first flex retention section (43a, 63a); and a second half including a main body (27b) with a second cable recess and a second securing feature (33b/37), the second cable recess comprising a second flex retention section (43b, 63b), wherein the first half and the second half are connected via a hinge (31), wherein the first half is mated with the second half such that the first and second cable recesses form a pocket for receiving and grasping a cable, wherein the first and second securing features engage to maintain the first half and the second half in a mated condition, and wherein the first and second flex retention sections reside within and extend into the pocket to engage a cable grasped therein (re claim 1).  Suzuki et al. also discloses that the first and second flex retention sections (63a, 63b) are beams that define planes extending generally parallel relative to the hinge, the first and second flex retention sections being adapted for gripping the cable within the pocket (re claim 2); the first and second flex retention sections (43a, 43b) are beams that define chords extending across, respectively, the first and second halves, the first and second flex retention sections being adapted for gripping the cable within the pocket (re claim 3); the first and second flex retention sections (43a, 43b) are cantilevered beams, the first and second flex retention sections being adapted for gripping the cable within the pocket (re claim 4); the hinge (31, Figs 3-4) is a living hinge to form an overall monolithic component (re claim 5); the first securing feature is a barb (35, Fig. 3) and the second securing feature is a slot (Fig. 3), wherein the barb is configured to engage the slot to maintain the first half and the second half in a mated condition (re claim 7); and the cuff is in combination with a cable, wherein the cable is held within the pocket of the cable cuff (re claim 8).

Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (9972223).
 	Larsen discloses a cable cuff (Figs 1, 2, 13), comprising: a first half (14) including a main body with a first cable recess and a first securing feature (16), the first cable recess comprising a first flex retention section (66); and a second half including a main body (18) with a second cable recess and a second securing feature (20), the second cable recess comprising a second flex retention section (66), wherein the first half and the second half are connected via a hinge (col. 3, lines 40-41), wherein the first half is mated with the second half such that the first and second cable recesses form a pocket for receiving and grasping a cable, wherein the first and second securing features engage to maintain the first half and the second half in a mated condition, and wherein the first and second flex retention sections reside within and extend into the pocket to engage a cable grasped therein (re claim 1).  Larsen also discloses that the first and second flex retention sections (66) are beams that define chords extending across, respectively, the first and second halves, the first and second flex retention sections being adapted for gripping the cable within the pocket (re claim 3); the cuff is in combination with a cable (24), wherein the cable is held within the pocket of the cable cuff (re claim 8); the cable cuff is color-coded (Fig. 1, 44, 48, 52).  It is noted that the color-coded cuff of Larsen can be used to indicate an antenna beam sector or technical characteristics of the antenna beam section with respect to the cable since it comprises structure and material as claimed.  Moreover, it has been held that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 1, 4, 5, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (6259346).
 	Nakano discloses a cable cuff (1), comprising: a first half (3) including a main body with a first cable recess and a first securing feature (13), the first cable recess comprising a first flex retention section (7); and a second half (2) including a main body with a second cable recess and a second securing feature (12), the second cable recess comprising a second flex retention section (6), wherein the first half and the second half are connected via a hinge (4), wherein the first half is mated with the second half such that the first and second cable recesses form a pocket for receiving and grasping a cable, wherein the first and second securing features engage to maintain the first half and the second half in a mated condition, and wherein the first and second flex retention sections reside within and extend into the pocket to engage a cable grasped therein (re claim 1).  Nakano also discloses that the first and second flex retention sections (6, 7) are cantilevered beams.  It is noted that since the cable cuff, the first and second flex retention sections of Nakano comprise structure and material as claimed, the first and second flex retention sections can be adapted for gripping the cable within the pocket (re claim 4).  It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitations but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	Nakano discloses the hinge (4) is a living hinge (Fig. 3) to form an overall monolithic component (re claim 5); the first securing feature is a barb (13) and the second securing feature is a slot (in tab 12), wherein the barb is configured to engage the slot to maintain the first half and the second half in a mated condition (re claim 7); and the cable cuff is formed of a polymeric material (col. 2, line 51) (re claim 12).

Claims 1, 3, 5, 7, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low et al. (6955558).
 	Low et al. discloses a cable cuff (1), comprising: a first half (3) including a main body with a first cable recess and a first securing feature (21), the first cable recess comprising a first flex retention section (13); and a second half (3) including a main body with a second cable recess and a second securing feature (19), the second cable recess comprising a second flex retention section (13), wherein the first half and the second half are connected via a hinge (20), wherein the first half is mated with the second half such that the first and second cable recesses form a pocket for receiving and grasping a cable, wherein the first and second securing features engage to maintain the first half and the second half in a mated condition, and wherein the first and second flex retention sections reside within and extend into the pocket to engage a cable grasped therein (re claim 1).  Low et al. also discloses that the first and second flex retention sections (13) are beams that define chords extending across, respectively, the first and second halves, the first and second flex retention sections being adapted for gripping the cable within the pocket (re claim 3); the hinge (20) is a living hinge (Fig. 2) to form an overall monolithic component (re claim 5); the first securing feature is a barb (21) and the second securing feature is a slot (in hook 19), wherein the barb is configured to engage the slot to maintain the first half and the second half in a mated condition (re claim 7); the cuff is in combination with a cable (7), wherein the cable is held within the pocket of the cable cuff (re claim 8); and the cable cuff is formed of a polymeric material (col. 2, line 56) (re claim 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen.
 	Larsen discloses the invention substantially as claimed except for the cuff being sized to fit on a cable having a diameter of about 3/8 in. or about 1/2 in.  However, it would have been obvious that depending on the specific use of the cuff, one skilled in the art would modify the cuff of Larsen to have a size that can fit on a cable having a diameter of about 3/8 in. or about 1/2 in. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Du et al. (8431823).
 	Larsen discloses the invention substantially as claimed except for a plurality of cables, each being held within the pocket of a respective cable cuff.
 	Du et al. discloses a cable management system (Fig. 8) comprising a plurality of cables (802); and a plurality of color-coded cable cuffs (200, col. 5, lines 57-58, devices 200 having different colors), wherein each cable is held within a pocket of a respective cable cuff (re claim 14).
 	It would have been obvious to one skilled in the art to apply the teaching of Du et al. in Larsen by providing a plurality of cables, each being held within a respective cable cuff to provide a network system having identification means.
 	Re claim 15, Larsen does not disclose the first and second flex retention sections being beams that define planes extending generally parallel relative to the hinge.  In other words, the beams extend along the length of the cuff.  Du et al. discloses flex retention section (214) extending along the length of the cuff (Fig. 3).  It would have been obvious to one skilled in the art to modify the first and second flex retention sections (66) of Larsen such that they extend along the length of the cuff as taught by Du et al. to meet the specific use of the resulting cuff since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 	Re claim 16, Larsen discloses the first and second flex retention sections being beams that define chords extending across, respectively, the first and second halves.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Du et al. as applied to claim 14 above, and further in view of Bakker et al. (5834694).
 	Bakker et al. discloses a cable cuff comprising first and second flex retention sections which are cantilevered beams (20).  It would have been obvious to one skilled in the art to modify the first and second flex retention sections of Larsen to be cantilevered beams as taught by Bakker et al. to hold the cable until the cuff being closed (col. 2, lines 61-63).
        
    PNG
    media_image1.png
    293
    510
    media_image1.png
    Greyscale

	
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847